1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11

12   ANGELA D. DEVONSHIRE,                   )   No. ED CV 17-821-AB (PLA)
                                             )
13                       Plaintiff,          )   JUDGMENT
                                             )
14                  v.                       )
                                             )
15   NANCY BERRYHILL, DEPUTY                 )
     COMMISSIONER OF OPERATIONS              )
16   FOR THE SOCIAL SECURITY                 )
     ADMINISTRATION,                         )
17                                           )
                         Defendant.          )
18                                           )
19
           Pursuant to the Order Accepting Findings, Conclusions, and Recommendation of
20
     United States Magistrate Judge,
21
           IT IS ADJUDGED that plaintiff’s request for remand is granted, the decision of the
22
     Commissioner is reversed, and this action is remanded to defendant for further proceedings
23
     consistent with the Report and Recommendation of United States Magistrate Judge.
24

25
     DATED: January 4, 2019                          ___________________________________
26                                                      HONORABLE ANDRÉ BIROTTE JR.
                                                        UNITED STATES DISTRICT JUDGE
27

28
